United States Court of Appeals
                     For the First Circuit


No. 06-1697

                      CALDWELL TANKS, INC.,

                      Plaintiff, Appellee,

                               v.

                       HALEY & WARD, INC.,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on December 8, 2006 is
amended as follows:

     On page 2, line 5: Replace "the action against" with
"against the action brought by"

     On page 9, line 13: Replace "Cir.1989" with "Cir. 1989"

     On page 16, line 23: Delete "Condition"